                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                         GINA ARMAS, et al.,
                                   8                                                       Case No. 5:17-cv-06909-EJD
                                                        Plaintiffs,
                                   9                                                       ORDER DENYING MOTION FOR
                                                 v.                                        SUMMARY JUDGMENT
                                  10
                                         USAA CASUALTY INSURANCE                           Re: Dkt. No. 37
                                  11     COMPANY,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13          This dispute arises from two car accidents involving Plaintiffs Gina and David Armas.

                                  14   Defendant USAA Casualty Insurance Company provided Plaintiffs with automobile insurance

                                  15   coverage. In connection with the accidents, Plaintiffs submitted insurance claims under their

                                  16   Under Insured Motorist (“UIM”) coverage, Medical Payments coverage, and Extended Benefits

                                  17   coverage. After Defendant allegedly failed to pay Plaintiffs the benefits due under their policy—

                                  18   or delayed paying benefits due, Plaintiffs sued for breach of contract and breach of the implied

                                  19   covenant of good faith and fair dealing, and seek punitive damages. Defendant moved for

                                  20   summary judgment. Having considered the parties’ papers and having heard oral arguments, the

                                  21   Court denies the motion.

                                  22     I. Factual Background
                                              Plaintiffs’ car insurance policy went into effect in November 2012. Dkt. No. 37-3 (Lolong
                                  23
                                       Ex. 19) at 22-65 (the “Policy”). On December 27, 2012, Plaintiffs were rear ended while stopped
                                  24
                                       at a red light in Merced, California (the “2012 Accident”). Following the 2012 Accident, both
                                  25
                                       Plaintiffs complained of neck and back pain. Over the course of the next year, Gina Armas
                                  26
                                       submitted medical bills for $18,918.71 to Defendant under their Medical Payments coverage.
                                  27

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                      1
                                   1   Defendant paid $2,630.73 of those bills. David Armas submitted $11,033.35 in medical bills, of

                                   2   which Defendant paid $3,428.00. In April of 2014, Gina Armas underwent shoulder surgery that

                                   3   was performed by Dr. Gregg Satow. Following the shoulder surgery, Gina Armas, on the advice

                                   4   of Dr. Satow, took time off of her job to recover. On July 26, 2014, Plaintiffs were again rear

                                   5   ended while stopped at a red light (the “2014 Accident”).

                                   6          In January 2015, Plaintiffs settled the 2012 Accident with the underlying tortfeasor, whose

                                   7   insurance policy carried a limit of $30,000 per accident. Gina Armas received $15,000, David

                                   8   Armas received $10,000, and a third party received the remaining $5,000. Plaintiffs advised

                                   9   Defendant of the settlement and, pursuant to the Policy, issued a demand for arbitration
                                       concerning their UIM coverage. Defendant deposed Dr. Satow during the runup to the arbitration.
                                  10
                                       Defendant retained Dr. Eldan Eichbaum as a medical expert. He reviewed Gina Armas’s records
                                  11
                                       and issued an initial report on February 16, 2016. In that report, he concluded that her pain arose
                                  12
Northern District of California
 United States District Court




                                       from conditions that were present before the 2012 Accident. He further opined that surgery was
                                  13
                                       not indicated at that time and would not be indicated due to the 2012 Accident. He issued
                                  14
                                       supplemental reports based on her records on April 28, 2016, November 5, 2016, and December
                                  15
                                       27, 2016. He conducted an independent medical examination of Gina Armas on March 20, 2017,
                                  16
                                       and then issued a report. In all of these reports, he concluded that his original opinions did not
                                  17
                                       change. But, during his deposition on April 28, 2017, he testified that Gina’s Armas’s treatments
                                  18
                                       were reasonable and medically necessary. The parties agree that this was a change in his opinion.
                                  19
                                       Based on this apparent change, Defendant paid Gina Armas the maximum under her UIM
                                  20
                                       coverage: $285,000, i.e., the maximum of $300,000 less the $15,000 paid by the underlying
                                  21
                                       tortfeasor. Defendant and David Armas reached a settlement as to his UIM coverage.
                                  22
                                              While Plaintiffs and Defendant prepared to arbitrate the UIM coverage, Plaintiffs
                                  23
                                       submitted to Defendant medical bills allegedly related to the 2014 Accident: Gina Armas for
                                  24
                                       $10,370.00 and David Armas for $8,444.00. Defendant paid $3,463.75 under Gina Armas’s
                                  25
                                       Medical Payments coverage and $4,916.83 under David Armas’s Medical Payments coverage. In
                                  26
                                       April of 2015, Gina Armas underwent a second shoulder surgery. As with the previous surgery,
                                  27
                                       Dr. Satow recommended she take time off from her job. A year later, she underwent neck surgery,
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                     2
                                   1   which was performed by Dr. Serena Hu. Following that surgery, she took time off from her job.

                                   2          In 2016, Defendant provided Plaintiffs with forms to submit claims under their Extended

                                   3   Benefits coverage for wages lost during Gina Armas’s time taken off work. Plaintiffs submitted

                                   4   one claim related to the 2012 Accident (the “031 Application”) covering her post-surgery work

                                   5   restriction beginning in April 2014, and two claims related to the 2014 Accident (the “035

                                   6   Application”) covering two post-surgery work restrictions starting in April 2015 and April 2016.

                                   7   With these Applications, Plaintiffs submitted notes from Dr. Satow. After receiving the Extended

                                   8   Benefit forms, the claims adjuster working on the 031 Application left Plaintiffs a voicemail in

                                   9   which she erroneously stated that the Policy only covered wages lost within one year of the
                                       subject accident, when it actually covered wages lost within two years of the accident. Under the
                                  10
                                       adjuster’s misrepresentation, the 031 Application would not be covered. Defendant did not
                                  11
                                       respond to the 035 Application. On June 14, 2017, Plaintiffs’ counsel contacted Defendant to
                                  12
Northern District of California
 United States District Court




                                       follow up on the claims. Defendant responded to counsel with an email that stated no Extended
                                  13
                                       Benefits forms had been submitted in connection with the 2014 accident. Later, on August 23,
                                  14
                                       2017, Defendant sent Plaintiffs’ counsel another letter stating that the 035 Application did not
                                  15
                                       contain information connecting the lost wages to an automobile accident. That same
                                  16
                                       correspondence represented that Defendant had not received the 031 Application. Defendant does
                                  17
                                       not consider the August 23, 2017 letter to be a denial of claims.
                                  18
                                        II. Legal Standard
                                  19
                                              A court shall grant summary judgment motion where the moving party shows that no
                                  20
                                       genuine dispute as to any material fact exists and that it is entitled to judgment as a matter of law.
                                  21
                                       Fed. R. Civ. P. 56(a). Where the moving party will not bear the ultimate burden of persuasion at
                                  22
                                       trial, it has both the initial burden of production and the ultimate burden of persuasion on the
                                  23
                                       motion. Friedman v. Live Nation Merch., Inc., 833 F.3d 1180, 1188 (9th Cir. 2016). The moving
                                  24
                                       party may discharge its initial burden of production by “either produc[ing] evidence negating an
                                  25
                                       essential element of the nonmoving party’s claim . . . or show[ing] that the nonmoving party does
                                  26
                                       not have enough evidence of an essential element to carry its ultimate burden of persuasion at
                                  27
                                       trial.” Nissan Fire & Marine Ins. Co. v. Fritz Cos., 210 F.3d 1099, 1103 (9th Cir. 2000). If the
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                        3
                                   1   moving party carries that burden, then “the nonmoving party must produce evidence to support its

                                   2   claim or defense.” Friedman, 833 F.3d at 1188 (quotation and citation omitted). But, if the

                                   3   moving party cannot carry the initial burden, then the nonmoving party need not produce any

                                   4   evidence to defeat the motion. Nissan Fire & Marine, 210 F.3d at 1102-03. For the moving party

                                   5   to carry its ultimate burden of persuasion, it must convince the deciding court that “there is no

                                   6   genuine issue of material fact.” Friedman, 833 F.3d at 1188.

                                   7             “A dispute is genuine only if there is sufficient evidence for a reasonable trier of fact to

                                   8   resolve the issue in the nonmovant’s favor, and a fact is material only if it might affect the

                                   9   outcome of the case.” LivePerson, Inc. v. [24]7.ai, Inc., 2018 WL 5849025, at *3 (N.D. Cal. Nov.
                                       7, 2018) (citing Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir.
                                  10
                                       2014)). A court must draw all reasonable inferences in the light most favorable to the nonmoving
                                  11
                                       party. Id. (citing Johnson v. Rancho Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1018 (9th Cir.
                                  12
Northern District of California
 United States District Court




                                       2010)).
                                  13
                                       III. Breach of Contract
                                  14
                                                 Plaintiffs claim that Defendant breached the Policy as to Gina Armas’s UIM coverage,
                                  15
                                       both Plaintiffs’ Medical Payments coverage, and Gina Armas’s Extended Benefits coverage.
                                  16
                                       “While insurance contracts have special features, they are still contracts to which the ordinary
                                  17
                                       rules of contractual interpretation apply.” Baldwin v. AAA N. Cal., Nev. & Utah Ins. Exch., 1 Cal.
                                  18
                                       App. 5th 545, 549-50 (2016), as modified (July 13, 2016). “The elements of a breach of contract
                                  19
                                       action under California law are: (1) the existence of a contract, (2) plaintiff's performance or
                                  20
                                       excuse for nonperformance, (3) defendant's breach, and (4) damages to plaintiff as a result of the
                                  21
                                       breach.” Moss v. Infinity Ins. Co., 2015 WL 7351395, at *3 (N.D. Cal. Nov. 20, 2015).
                                  22
                                       “Unreasonable delay in paying policy benefits or paying less than the amount due is actionable
                                  23
                                       withholding of benefits which may constitute a breach of contract . . . .” Intergulf Dev. LLC v.
                                  24
                                       Superior Court, 183 Cal. App. 4th 16, 20 (2010) (citing Wilson v. 21st Century Ins. Co., 42 Cal.
                                  25
                                       4th 713, 723 (2007)). “What is a reasonable time is a question of fact.” Palmquist v. Palmquist,
                                  26
                                       212 Cal. App. 2d 322, 331 (1963); see also Mattson v. United Servs. Auto. Ass’n, 2019 WL
                                  27
                                       2330087, at *8 (S.D. Cal. May 31, 2019).
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                4
                                   1            a. UIM Coverage

                                   2            Defendant contends that it did not breach the Policy in connection with Gina Armas’s UIM

                                   3   coverage because it paid her the maximum benefit. Dkt. 52-2 at 18, 19 (Pls.’ Facts 21, 23). It

                                   4   argues that it relied on Dr. Eichbaum’s reports in withholding UIM payments to Gina Armas until

                                   5   he changed his opinion during his deposition, at which point it promptly paid her. However, Gina

                                   6   Armas and Defendant agreed to arbitrate her UIM coverage on January 28, 2015, and Defendant

                                   7   did not settle until May of 2017. Plaintiffs argue that this delay is not justifiable. Opp’n at 7-8,

                                   8   22, 24

                                   9            Plaintiffs have presented sufficient evidence to raise a genuine issue of material fact as to
                                       whether Defendant’s delay in paying her UIM benefits was reasonable. In November 2016,
                                  10
                                       Defendant’s litigation manager wrote a report finding that Gina Armas’s neck pain had worsened.
                                  11
                                       Dkt. No. 52-2 at 31-32 (Pls.’ Fact 14). This finding contradicted the conclusions (but not
                                  12
Northern District of California
 United States District Court




                                       necessarily the substance as discussed below) of Dr. Eichbaum’s reports. When Dr. Eichbaum
                                  13
                                       changed his opinion during the deposition, he testified that her neck pain had not subsided.
                                  14
                                       Eichbaum Dep. at 16:1-21, 22:19-24:13; see Dkt. 52-2 at 31, 33 (Pls.’ Facts 10, 22). Plaintiffs’
                                  15
                                       have therefore raised a triable question as to whether it was reasonable for Defendants to continue
                                  16
                                       to withhold payment for months after finding that her neck pain had worsened.
                                  17
                                                b. Medical Payments Coverage
                                  18
                                                Plaintiffs claim that Defendant breached the Policy by refusing to pay for, or agreeing to
                                  19
                                       pay only a portion of the cost of medical payments allegedly resulting from the two accidents. For
                                  20
                                       the 2012 Accident, Gina Armas submitted $18,918.71 in charges, of which Defendant paid only
                                  21
                                       $2,630.73, and David Armas submitted $11,033.35 in charges, of which Defendant paid only
                                  22
                                       $3,428.00 Dkt. 52-2 at 29 (Pls.’ Fact 3). For the 2014 Accident, Gina Armas submitted
                                  23
                                       $10,370.00 in charges, of which Defendant paid $3,463.75, and David Armas submitted
                                  24
                                       $8,444.00, of which Defendant paid $4,916.83. Id. at 34 (Pls.’ Fact 28).
                                  25
                                                The Policy provides:
                                  26                   A. Medical Payments Coverage.
                                  27                   1. We will pay only the reasonable fee for medically necessary and

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                      5
                                                      appropriate medical services and the reasonable expense for funeral
                                   1                  services. These fees and expenses must:
                                   2                          a. Result from BI [bodily injury] sustained by a covered
                                                              person in an auto accident; and
                                   3                          b. Be incurred for services rendered within one year of the
                                                              date of the auto accident.
                                   4
                                                      2. We or someone on our behalf will review, by audit or otherwise,
                                   5                  claims for benefits under this coverage to determine if the charges
                                                      are reasonable fees for medically necessary and appropriate services
                                   6                  or reasonable expenses for funeral services.

                                   7   Dkt. No. 37-3 at 56-57 (Policy at 34-35). The Policy obligated Defendant to reimburse Plaintiffs

                                   8   only for services that are “medically necessary and appropriate medical services,” and that

                                   9   reimbursement would be equal to the “reasonable fee” for such service. Defendant could rely on

                                  10   third parties to determine whether a service qualifies as a “medically necessary and appropriate

                                  11   medical service” and what amount to pay as a “reasonable fee.” The Policy defines both terms.

                                  12   “Medically necessary and appropriate medical services” are defined as:
Northern District of California
 United States District Court




                                  13                  [T]hose services or supplies provided or prescribed by a licensed
                                                      hospital, licensed physician, or other licensed medical provider that,
                                  14                  as determined by us or someone on our behalf, are required to
                                                      identify or treat [bodily injury] caused by an auto accident and
                                  15                  sustained by a covered person and that are:
                                  16                  1. Consistent with the symptoms, diagnosis, and treatment of the
                                                      covered person’s injury and appropriately documented in the
                                  17                  covered person’s medical records;
                                  18                  2. Provided in accordance with recognized standards of care for the
                                                      covered person’s injury at the time the charge is incurred;
                                  19
                                                      3. Consistent with published practice guideline and technology, and
                                  20                  assessment standards of national organizations or multi-disciplinary
                                                      medical groups;
                                  21                  4. Not primarily for the convenience of the covered person, his or
                                  22                  her physician, hospital, or other health care provider;
                                                      5. The most appropriate supply or level of service that can be safely
                                  23                  provided to the covered person; and
                                  24                  6. Not excessive in terms of scope, duration, or intensity of care
                                                      needed to provide safe, adequate, and appropriate diagnosis and
                                  25                  treatment.
                                  26   Dkt. No. 37-3 at 40 (Policy at 18). The Policy defines a “reasonable fee” as:
                                  27
                                                     [T]he amount which we will pay for charges made by a licensed
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                     6
                                                      hospital, licensed physician, or other licensed medical provider for
                                   1                  medically necessary and appropriate medical services. We will pay
                                   2                  the lesser of:
                                                      1. The actual charge;
                                   3
                                                      2. The charge negotiated with a provider; or
                                   4
                                                      3. The charge determined by a statistically valid database that is
                                   5                  designed to reflect charges for the same or comparable services or
                                                      supplies in the same or similar geographic region. The database will
                                   6                  also reflect, where applicable, (a) the value of the actual medical
                                                      services based on a nonspecialty specific relative value scale for the
                                   7                  services relative to other services and, (b) in the case of new
                                                      procedures, services, or supplies, a comparison to commonly-used
                                   8
                                                      procedures, services, or supplies.
                                   9
                                       Id. So, while the Policy permits Defendant to delegate determinations of whether a medical
                                  10
                                       service should be reimbursed and, if so, the amount of reimbursement to third parties, those
                                  11
                                       determinations must be made in alignment with the Policy’s specific criteria.
                                  12
Northern District of California




                                              Defendant fails to carry its initial burden for the motion. Assuming that Defendant
 United States District Court




                                  13
                                       presents sufficient evidence to show that it—or its third-party reviewer Auto Injury Solutions
                                  14
                                       (“AIS”)—properly determined whether Plaintiffs’ claimed services were covered as “medically
                                  15
                                       necessary and appropriate medical services,” Defendant does not show that it or AIS properly
                                  16
                                       determined that the amounts paid for covered services qualified as “reasonable fees.” When
                                  17   Defendant or AIS determines that a claimed service is a “medically necessary and appropriate
                                  18   medical service,” then Defendant is bound to “pay the lesser of” the actual charge, the charge
                                  19   negotiated with a provider, or the “charge determined by a statistically valid database that is
                                  20   designed to reflect charges for the same or comparable services or supplies in the same or similar
                                  21   geographic region.” Defendant makes no attempt to show show that its payments to Plaintiffs
                                  22   were determined pursuant to those criteria.
                                  23          On several occasions when Defendant relied on AIS to process Plaintiffs’ claims for
                                  24   Medical Payments coverage, AIS accepted the claimed service, but then paid Plaintiffs less than
                                  25   the amount charged. Dkt. 52-2 at 30 (Pls.’ Fact 7). In one instance, for example, Plaintiffs
                                  26   submitted a bill for $1056.33, but Defendant only reimbursed for $741.03. Dkt. 50-6 at 35
                                  27   (Frischer Ex. 47 at 448). But there is no evidence that these reductions were made pursuant to the

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                      7
                                   1   Policy. Indeed, Defendant’s designated corporate witness testified that she did not know how AIS

                                   2   determined to reduce payment amounts and has never seen an explanation for how AIS makes that

                                   3   determination. Dkt. 52-2 at 30 (Pls.’ Facts 7, 8). The adjuster who worked on Plaintiffs’ Medical

                                   4   Payments claims arising from the 2014 Accident also testified that he did not know why AIS

                                   5   reduced certain reimbursements. Id. at 34 (Pls.’ Fact 29). Despite Plaintiffs repeatedly raising this

                                   6   argument (Dkt. 50 at 3-4, 13-14, 21), Defendant’s reply cites no evidence showing it complied

                                   7   with the reasonable fee provision of the Policy. Instead, Defendant argues that the Policy

                                   8   permitted it to rely on third parties to process Medical Payment claims and that its adjusters—not

                                   9   AIS—made the final decision on submitted claims. Reply at 11. This argument may be true, but
                                       it is not relevant to this point and does not save the motion.
                                  10
                                              c. Extended Benefits Coverage
                                  11
                                              Plaintiffs contend that Defendant breached the Policy by failing to respond to the two
                                  12
Northern District of California
 United States District Court




                                       Extended Benefits Applications that Gina Armas submitted in August or September 2016 to cover
                                  13
                                       three periods of lost wages following her surgeries. Dkt. 52-2 at 35 (Pls.’ Fact 32); Frischer Exs.
                                  14
                                       45, 82, 83. Under the Policy, Defendant agreed that it “will pay the following benefits for BI
                                  15
                                       [bodily injury] caused by an auto accident and sustained by a covered person: Wage Earner
                                  16
                                       Disability Benefit of 85% of income actually lost by an employed covered person during a period
                                  17
                                       of total disability.” Policy at 019. Gina Armas filed the 031 Application for wages lost for time
                                  18
                                       she took off from work to recover from surgery resulting from the 2012 Accident. Dkt. 52-2 at 35
                                  19
                                       (Pls.’ Fact 32); Frischer Ex. 45. The 035 Application covers two periods of time off needed to
                                  20
                                       recover from two surgeries related to the 2014 Accident. Dkt. 52-2 at 35 (Pls.’ Fact 32); Frischer
                                  21
                                       Exs. 82, 83.
                                  22
                                              Defendant argues that summary judgment on the claim for breach of contract regarding the
                                  23
                                       Wage Loss coverage is appropriate because neither the 031 Application nor the 035 Application
                                  24
                                       connects the lost wages to covered automobile accidents. Defendant does not dispute that the
                                  25
                                       Applications attached Dr. Satow’s recommendations that Gina Armas take time off work, but they
                                  26
                                       contend that Dr. Satow’s recommendations did not link her recovery to 2012 or 2014 Accidents.
                                  27
                                       Dkt. 52-2 at 22 (Def.’s Fact 31). Defendant argues that she was required to present information
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                       8
                                   1   about such a link in order for it to “move forward with considering” the applications. Reply at 14.

                                   2   In other words, “this was not a covered claim under the Policy.” Id.

                                   3          Defendant’s argument inappropriately narrows the universe of proof that Defendant was

                                   4   required to consider. Plaintiffs point out that about two months before Gina Armas submitted the

                                   5   applications, Dr. Satow testified—in connection with the UIM claim—that the work restrictions

                                   6   he recommended for Gina Armas arose from the 2012 and 2014 Accidents. Dkt. 52-2 at 31 (Pls.’

                                   7   Facts 11-13). Defendant counters that it kept all of Plaintiffs claims separate and that it could not

                                   8   share medical information about Plaintiffs among the adjusters working on their different claims.

                                   9   Reply at 12-14. Defendant, though, cites no authority supporting this position. And, as Plaintiffs
                                       argue, California insurance regulations are to the contrary: “No insurer shall require a first party
                                  10
                                       claimant or beneficiary to submit duplicative proofs of claim where coverage may exist under
                                  11
                                       more than one policy issued by that insurer.” Cal. Code Regs. tit. 10, § 2695.4(g). Violations or
                                  12
Northern District of California
 United States District Court




                                       noncompliance with California’s insurance regulations constitutes evidence of breach of conduct
                                  13
                                       or bad faith by the insured. Rattan v. United Servs. Auto. Ass’n, 84 Cal. App. 4th 715, 724 (2000).
                                  14
                                       Defendant does not address this regulation in its reply. The Court finds that Plaintiffs have raised
                                  15
                                       a genuine issue of material fact as to whether Defendant breached the Policy regarding the
                                  16
                                       Extended Benefits coverage.
                                  17
                                       IV.   Breach of the Implied Covenant of Good Faith and Fair Dealing
                                  18
                                              “There is an implied covenant of good faith and fair dealing in every contract that neither
                                  19
                                       party will do anything which will injure the right of the other to receive the benefits of the
                                  20
                                       agreement. This principle is applicable to policies of insurance.” Amadeo v. Principal Mut. Life
                                  21
                                       Ins. Co., 290 F.3d 1152, 1158 (9th Cir. 2002) (citation and quotation omitted). “The responsibility
                                  22
                                       of the insurer to act in good faith is not the requirement mandated by the terms of the policy itself
                                  23
                                       but is imposed by law.” Id. (citation and quotation omitted). “The implied covenant of good faith
                                  24
                                       and fair dealing obligates the insurer to not unreasonably withhold benefits or refuse what is due
                                  25
                                       under the contract without proper cause.” Waters v. United Servs. Auto. Assn., 41 Cal. App. 4th
                                  26
                                       1063, 1070 (1996). In other words, the “implied covenant imposes upon each party the obligation
                                  27
                                       to do everything that the contract presupposes they will do to accomplish its purpose.” Chateau
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                         9
                                   1   Chamberay Homeowners Ass’n v. Associated Int’l Ins. Co., 90 Cal. App. 4th 335, 345 (2001), as

                                   2   modified on denial of reh’g (July 30, 2001). When considering causes of action under the implied

                                   3   covenant, “the critical issue [is] the reasonableness of the insurer’s conduct under the facts of the

                                   4   particular case.” Wilson, 42 Cal. 4th at 723. “[T]he reasonableness of an insurer’s claims-

                                   5   handling conduct is ordinarily a question of fact.” Amadeo, 290 F.3d at 1158.

                                   6          Where benefits are due to an insured, “an insurer’s obligations extend beyond simply

                                   7   paying the benefits to which its insured is entitled: when benefits are due an insured, delayed

                                   8   payment based on inadequate or tardy investigations, oppressive conduct by claims adjusters

                                   9   seeking to reduce the amounts legitimately payable and numerous other tactics may breach the
                                       implied covenant because they frustrate the insured’s right to receive the benefits of the contract in
                                  10
                                       prompt compensation for losses.” Brehm v. 21st Century Ins. Co., 166 Cal. App. 4th 1225, 1236
                                  11
                                       (2008), as modified (Oct. 6, 2008). The insurer’s investigation of an insured’s claims must be
                                  12
Northern District of California
 United States District Court




                                       thorough, including “diligently search[ing] for evidence which supports its insured’s claim.”
                                  13
                                       Mariscal v. Old Republic Life Ins. Co., 42 Cal. App. 4th 1617, 1620, 1623 (1996), as modified
                                  14
                                       (Mar. 28, 1996), as modified (Mar. 29, 1996); see also Amadeo, 290 F.3d at 1163. As part of this
                                  15
                                       investigation, “[a]n insurance company may not ignore evidence which supports coverage. If it
                                  16
                                       does so, it acts unreasonably towards its insured and breaches the covenant of good faith and fair
                                  17
                                       dealing.” Mariscal, 42 Cal. App. 4th at 1624. Defendant’s primary argument is that when an
                                  18
                                       insurer has not breached a policy, then the insurer could not have breached the implied covenant.
                                  19
                                       Mot. at 19; Reply. at 15. Because the Court has found that triable questions exist as to the breach
                                  20
                                       of contract claims, this argument is inapplicable and the Court does not consider it.
                                  21
                                              a. UIM Coverage
                                  22
                                              Plaintiffs present sufficient evidence to raise a genuine dispute of material fact that
                                  23
                                       Defendant acted unreasonably as to Gina Armas’s UIM coverage. In particular, Plaintiffs come
                                  24
                                       forward with evidence showing that the substance of Dr. Eichbaum’s reports are inconsistent with
                                  25
                                       their expressed conclusion that the accidents did not cause her to undergo surgery. In his second
                                  26
                                       supplemental report, dated November 5, 2016, Dr. Eichbaum stated that Gina Armas’s cervical
                                  27
                                       disc replacement was “not unreasonable” even if he did not believe she was “an ideal candidate for
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                      10
                                   1   surgery.” Pierce Ex. 10 at 1103. He further stated that that she had “sustained a cervical

                                   2   strain/sprain from the” 2012 Accident. Id. Despite this, he then opines that the 2012 Accident

                                   3   was not the cause of her surgery. Id. at 1104. Additionally, in his March 20, 2017 report of his

                                   4   independent medical examination of Gina Armas, he stated that the 2012 Accident caused her to

                                   5   experience “transiently symptomatic” neck pain. Pierce Ex. 12 at 1079. But this conclusion is at

                                   6   odds with his finding that she experienced “persistent neck pain” following the accident, and her

                                   7   statement to him that prior to the neck surgery her neck pain was “constant.” Id. at 1076.

                                   8          Moreover, Plaintiffs challenge the logic underlying his stated reasons for changing his

                                   9   opinion on whether her surgeries were necessary. He explained his change in opinion, “After
                                       reviewing her situation for the years that she’s had her symptoms, I don’t think it's unreasonable to
                                  10
                                       attempt surgery, as she has undergone nonoperative modalities. I would agree, in the first two or
                                  11
                                       three years I would not have offered her surgery, as a surgeon . . . . But if someone has undergone
                                  12
Northern District of California
 United States District Court




                                       treatment for four years, as she had, and had not improved, and she really only has a single-level
                                  13
                                       mild abnormality, it’s not unreasonable to proceed with surgery in that situation.” Eichbaum
                                  14
                                       Depo. at 22:13-23:16. But this explanation does not explain why his opinion changed between his
                                  15
                                       examination of Gina Armas on March 20, 2017 and his deposition on April 28, 2017. Lolong Ex.
                                  16
                                       16 at 12:25-14:21. In the intervening 39 days, he did not review any pre-surgery records that may
                                  17
                                       have provided him new information about her condition before the surgery. His offered
                                  18
                                       rationale—that her pain had not improved over four years—was just as true during the April 2017
                                  19
                                       deposition as it was when he issued his second supplemental in November 2016.
                                  20
                                              Defendant’s reliance on Dr. Eichbaum’s reports and testimony raises a triable question of
                                  21
                                       material fact on whether Defendant complied with the implied covenant. Relying on opinions and
                                  22
                                       analyses that “lack[] any discernable medical foundation” is not reasonable. See Wilson, 42 Cal.
                                  23
                                       4th at 722. “To protect its insured’s contractual interest in security and peace of mind, it is
                                  24
                                       essential that an insurer fully inquire into possible bases that might support the insured’s claim.”
                                  25
                                       Id. at 721 (quotation and citation omitted). Plaintiffs question the internal coherence of Dr.
                                  26
                                       Eichbaum’s reports. Because Defendant uncritically relied upon those reports to withhold benefits
                                  27
                                       from Gina Armas, there exists a triable issue of whether Defendant’s conduct breached the implied
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                        11
                                   1   covenant.

                                   2          This triable issue also defeat’s Defendant’s argument that the genuine dispute doctrine

                                   3   precludes this bad faith cause of action. “[A]n insurer is entitled to summary judgment based on a

                                   4   genuine dispute over coverage or the value of the insured’s claim only where the summary

                                   5   judgment record demonstrates the absence of triable issues as to whether the disputed position

                                   6   upon which the insurer denied the claim was reached reasonably and in good faith.” Wilson, 42

                                   7   Cal. 4th at 724. Here, Plaintiffs have raised a triable question as to the reasonableness of

                                   8   Defendant’s conduct, so the genuine dispute doctrine does not apply.

                                   9          b. Medical Payments Coverage and Extended Benefits Coverage
                                              Plaintiffs have also presented sufficient evidence to raise genuine disputes of material fact
                                  10
                                       as to whether Defendant acted reasonably with regard to its investigations for the Medical
                                  11
                                       Payments and Extended Benefits coverage. “An insurance company may not ignore evidence
                                  12
Northern District of California
 United States District Court




                                       which supports coverage. If it does so, it acts unreasonably towards its insured and breaches the
                                  13
                                       covenant of good faith and fair dealing.” Mariscal, 42 Cal. App. 4th at 1624. As to the Medical
                                  14
                                       Payments coverage, Dr. Eichbaum was asked in deposition whether he considered any of the
                                  15
                                       treatments that Gina Armas received were unnecessary; he responded “no.” Eichbaum Depo. at
                                  16
                                       14:16-21. Regarding the Extended Benefits coverage, Dr. Satow testified that the work
                                  17
                                       restrictions he recommended for Gina Armas were related to the 2012 and 2014 Accidents. Satow
                                  18
                                       Depo. at 53:5-9, 55:21-55:19. Both of these depositions took place in the context of the UIM
                                  19
                                       arbitration. Defendant takes the position that it was not obligated to consider them in connection
                                  20
                                       with the Medical Payments and Extended Benefits claims, but as discussed above, Defendant has
                                  21
                                       no legal authority supporting this position and it is at odds with title 10 section 2695.4 of the
                                  22
                                       California Code of Regulations. Such noncompliance with the insurance regulations is evidence
                                  23
                                       of bad faith. Rattan, 84 Cal. App. 4th at 724. The Court finds that Defendant cannot carry its
                                  24
                                       initial burden of production to defeat the bad faith claim concerning the Medical Payments and
                                  25
                                       Extended Benefits coverage.
                                  26
                                        V. Punitive Damages
                                  27
                                             “[B]ad faith by an insurer is subject to tort remedies, including punitive damages.”
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                        12
                                   1   Amadeo, 290 F.3d at 1161. “Punitive damages are available if in addition to proving a breach of

                                   2   the implied covenant of good faith and fair dealing . . . the insured proves by clear and convincing

                                   3   evidence that the insurance company itself engaged in conduct that is oppressive, fraudulent, or

                                   4   malicious.” Id. at 1164 (quotation and citation omitted). Fraud is “an intentional

                                   5   misrepresentation, deceit, or concealment of a material fact known to the defendant with the

                                   6   intention on the part of the defendant of thereby depriving a person of property or legal rights or

                                   7   otherwise causing injury.” Cal. Civ. Code § 3294(c)(3). “While the clear and convincing

                                   8   evidentiary standard is a stringent one, it does not impose on a plaintiff the obligation to prove a

                                   9   case for punitive damages at summary judgment.” Johnson & Johnson v. Superior Court, 192
                                       Cal. App. 4th 757, 762 (2011) (citation and quotation omitted). “[T]he higher standard of proof
                                  10
                                       must be taken into account in ruling on a motion for summary judgment or summary adjudication,
                                  11
                                       since if a plaintiff is to prevail on a claim for punitive damages, it will be necessary that the
                                  12
Northern District of California
 United States District Court




                                       evidence presented meet the higher evidentiary standard.” Id. (citation and quotation omitted).
                                  13
                                       “Determinations related to assessment of punitive damages have traditionally been left to the
                                  14
                                       discretion of the jury.” Amadeo, 290 F.3d at 1165 (quotation and citation omitted).
                                  15
                                               Here, Plaintiffs have presented evidence that one of Defendant’s adjusters left a voicemail
                                  16
                                       for Plaintiffs stating that the 031 Application concerned wages lost outside of the period covered
                                  17
                                       by the Policy and that the adjuster’s voicemail statement was not an accurate representation of the
                                  18
                                       policy. Dkt. 52-2 at 33-34 (Pls.’ Fact 25); see Reply at 13. Plaintiffs have further presented
                                  19
                                       evidence that the adjuster then took no more actions relating to the 031 Application. Id. at 34
                                  20
                                       (Pls.’ Fact 26). Defendant argues that the adjuster’s statement was “an honest mistake,” but they
                                  21
                                       have presented no evidence to support that assertion. Reply at 13-14. Defendant also represented
                                  22
                                       to Plaintiffs’ counsel in June of 2017 that Plaintiffs had not submitted any wage loss forms in
                                  23
                                       connection with the 2012 Accident—in other words that they had not submitted the 031
                                  24
                                       Application. Dkt. 52-2 at 36 (Pls.’ Fact 39). Defendant now concedes that Plaintiffs submitted
                                  25
                                       the application. Id. at 35 (Pls.’ Fact 32). Plaintiffs do not address the June letter in their Reply.
                                  26
                                       Looking at these facts in the light most favorable to Plaintiffs, the Court finds that they have raised
                                  27
                                       a genuine dispute as to whether Defendant engaged in fraudulent conduct. The Court further finds
                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                                      13
                                   1   that—again, viewed most favorably for Plaintiffs—a reasonable jury could conclude that Plaintiffs

                                   2   will be able to meet the clear and convincing standard for punitive damages. The motion is denied

                                   3   as to Plaintiffs’ prayer for punitive damages.

                                   4   VI. Objections

                                   5          Both parties raise several objections. The Court either declines to rule on them or

                                   6   overrules them as follows. Plaintiffs object to portions of two of Defendant’s witness

                                   7   declarations, (Opp’n at 18-20) and to the Lolong Exhibit 32 (Dkt. No. 53). Defendant objects to

                                   8   Plaintiffs’ expert witness declaration. Reply at 7-9. However, the Court does not find any of the

                                   9   challenged evidence to be material, and the challenged evidence does not factor into the Court’s
                                       reasoning. Therefore the Court declines to rule on the objections. Finally, Defendant objects to
                                  10
                                       Plaintiffs’ Responsive Separate Statement on the grounds that it violates the Court’s Standing
                                  11
                                       Order. However, Defendant’s Reply Separate Statement also violates the Court’s Standing Order
                                  12
Northern District of California
 United States District Court




                                       by failing to state whether it disputes each of Plaintiffs’ facts. See 2015 Civil Standing Order
                                  13
                                       § IV.B.2(b). Without condoning the parties’ mutual disregard for the Court’s Standing Order, all
                                  14
                                       objections to the form of the parties’ separate statements are overruled.
                                  15
                                       VII. Conclusion
                                  16
                                              For the reasons discussed above, the motion is denied.
                                  17
                                              IT IS SO ORDERED.
                                  18
                                       Dated: July 24, 2019
                                  19
                                                                                        ______________________________________
                                  20                                                    EDWARD J. DAVILA
                                                                                        United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No.: 5:17-cv-06909-EJD
                                       ORDER DENYING MOTION FOR SUMMARY JUDGMENT
                                                                      14
